Exhibit 10.3

SECOND LIEN PLEDGE AGREEMENT

This Second Lien Pledge Agreement (this “Agreement”) is made as of the 20th day
of August, 2009 by

TieTek Technologies, Inc., a Texas corporation (the “Pledgor”) in favor of Opus
5949 LLC (formerly known as Tie Investors, LLC), a Texas limited liability
company (the “Lender”).

R E C I T A L S :

A. Pursuant to that certain Second Lien Credit Agreement dated as of August 20,
2009, by and among North American Technologies Group, Inc., a Delaware
corporation (“NATK”), Pledgor and TieTek LLC, a Delaware limited liability
company (“TieTek” and together with NATK and the Pledgor, the “Borrowers” and
each individually a “Borrower”), and Lender (as the same may from time to time
be amended, restated, supplemented or otherwise modified, the “Loan Agreement”),
the Lender has agreed to make Loans to Borrowers.

B. Pledgor is the record and beneficial owner of the Pledged Shares listed next
to Pledgor’s name in Part A of Schedule I hereto and the owner of the promissory
notes and instruments listed in Part B of Schedule I hereto.

C. In order to induce Lender to make the Loans as provided for in the Loan
Agreement, the Pledgor has agreed to pledge the Pledged Collateral to Lender in
accordance herewith.

NOW, THEREFORE, for and in consideration of the premises and the making of the
Loans, and other good and valuable consideration, the receipt and sufficiency of
which are acknowledged by the Pledgor, the Pledgor hereby agrees as follows:

A G R E E M E N T S :

1. Definitions. Unless otherwise defined herein, terms defined in the Loan
Agreement are used herein as therein defined, and following shall have (unless
otherwise provided elsewhere in this Agreement) the following respective
meanings (such meanings being equally applicable to both singular and plural
form of the terms defined):

“Membership Interest” has the meaning assigned to such term in Section 2 hereof.

“Pledged Collateral” has the meaning assigned to such term in Section 2 hereof.

“Pledged Indebtedness” means the indebtedness evidenced by promissory notes and
instruments listed on Part B of Schedule I hereto.

“Pledged Shares” means the Membership Interest, other interests and those other
shares listed on Part A of Schedule I hereto.

“Secured Indebtedness” has the meaning assigned to such term in Section 2
hereof.



--------------------------------------------------------------------------------

2. Pledge. The Pledgor hereby pledges to Lender and grants to Lender a security
interest in all of the following (collectively, the “Pledged Collateral”):

(i) (a) All of the right, title and interest (the “Membership Interest”) of the
Pledgor in and to TieTek, which was formed pursuant to the Articles of Formation
(the “Articles of Formation”) dated as of February 5, 2004, and the Regulations
(the “Regulations”) dated as of February 5, 2004, (together, the “Organization
Documents”, (b) all other Pledged Shares, and (c) the certificates representing
the Membership Interest and other Pledged Shares;

(ii) Any and all proceeds and distributions (the “Proceeds”) due or to become
due to the Pledgor under the Organization Documents and all dividends,
distributions, cash, instruments and other property or proceeds from time to
time received, receivable or otherwise distributed in respect of or in exchange
for any or all of the Pledged Shares;

(iii) All rights under all operating or limited liability company agreements and
other documents (including the Articles of Formation and the Regulations)
governing any of the Pledged Shares (collectively, the “LLC Agreements”);

(iv) Any additional shares of stock or equity interests from time to time
acquired by the Pledgor in any manner (which shares shall be deemed to be part
of the Pledged Shares), and the certificates representing such additional
shares, and all dividends, distributions, cash, instruments and other property
or proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any o all of such stock;

(v) Any and all present and future accounts, certificates of deposit,
securities, general intangibles, chattel paper and other proceeds arising from,
or by virtue of, or from the disposition of, or claims against any other person
or entities with respect to, all or any part of the property described in
clauses (i) or (ii) preceding;

(vi) The Pledged Indebtedness and the promissory notes or instruments evidencing
the Pledged Indebtedness, and all interest, cash, instruments and other property
and assets from time to time received, receivable or otherwise distributed in
respect of the Pledged Indebtedness;

(vii) All additional indebtedness arising after the date hereof and owing to
such Pledgor and evidenced by promissory notes or other instruments, together
with such promissory notes and instruments, and all interest, cash, instruments
and other property and assets from time to time received or otherwise
distributed in respect of that Pledged Indebtedness.

3. Secured Indebtedness. This Agreement is made to secure the payment and
performance of (a) the Loans and any renewals, increases, extensions, and
modifications thereof, (b) any and all advances made and costs and expenses
incurred by the Lender pursuant to the Loan Agreement, this Agreement and any
other Loan Document, as such term is defined in the Loan Agreement,
(c) Borrowers’ performance of its obligations under the Note, the Loan Agreement
and other Loan Documents, (d) the Pledgor’s performance of its obligations under
this Agreement and other Loan Documents, and (e) all other and additional debts,
obligations and liabilities of every



--------------------------------------------------------------------------------

kind and character of Borrowers now or hereafter existing in favor of the
Lender, under the Loan Documents, as such term is defined in the Loan Agreement.
The debts, obligations and liabilities referred to in clauses (a), (b), (c),
(d) and (e) above are referred to collectively as the “Secured Indebtedness.”
Upon full payment in cash and performance of the Secured Indebtedness, the
Lender, at the request and expense of the Pledgor, shall execute a release of
this Agreement.

4. Delivery of Pledged Collateral. Unless in possession of First Lien Lender,
all certificates and all promissory notes and instruments evidencing the Pledged
Collateral shall be delivered to Lender. All Pledged Shares shall be accompanied
by duly executed instruments of transfer or assignment in blank, all in form and
substance reasonably satisfactory to Lender and all promissory notes or other
instruments evidencing the Pledged Indebtedness shall be endorsed by the
Pledgor.

5. Representations and Warranties. To induce the Lender to make the Loans, the
Pledgor represents and warrants as follows:

(a) The Organization Documents are valid and in full force and effect according
to its terms, and no change, modification or amendment has been made to the
Organization Documents;

(b) The Pledgor has good title to its interest in the Pledged Collateral and
full authority to grant a security interest in the Pledged Collateral; and no
other person, corporation or entity (other than the First Lien Lender) has any
right, title or interest therein;

(c) Subject to paragraph (h) below, there are no provisions in any indenture,
contract, agreement or other document controlling (directly or indirectly) the
Pledgor or to which the Pledgor is a party or is bound, which prohibits the
execution and delivery of this Agreement or the performance of its terms;

(d) The Pledgor has performed duly and punctually all and singular the terms,
covenants, conditions and warranties of the Organization Documents on the
Pledgor’s part to be kept, observed and performed;

(e) The Pledgor has not previously sold, assigned, transferred, mortgaged,
pledged or encumbered the Pledgor’s interests in the Pledged Collateral, except
as set forth in the Security Agreement (Membership Interest) dated as of
February 5, 2004 (the “First Lien Pledge Agreement”) ;

(f) The Pledgor is not in default of any of the terms of the Organization
Documents;

(g) To the knowledge of Pledgor, no other party to the Organization Documents is
in default thereunder;

(h) Except as required by the Organization Documents and the First Lien Loan
Agreement, which requirement has been waived, no consent, approval, or
authorization of or from any person, entity or governmental authority is
necessary for the Pledgor validly to grant a security interest in the Pledged
Collateral;



--------------------------------------------------------------------------------

(i) Any sums to which the Pledgor is entitled under the Organization Documents,
which are due from and after the date hereof have not been collected; and
payment of such sums has not otherwise been anticipated, waived, released,
discounted, set off, or otherwise discharged or compromised; and

(j) The pledge, assignment and delivery of the Pledged Collateral (together with
duly executed instruments of transfer or assignment in blank and appropriate
endorsements) pursuant to this Agreement will create a valid Lien on and a
perfected security interest in favor of the Lender in the Pledged Collateral and
the proceeds thereof, securing the payment of the Secured Indebtedness, subject
to no other Lien other than the lien pursuant to the First Lien Loan Agreement

6. Covenants. The Pledgor covenants and agrees as follows:

(a) To observe, perform and discharge all obligations, covenants and warranties
provided for under the terms of the Organization Documents to be kept, observed
and performed by the Pledgor, and to inform the Lender promptly in writing of
any notice received by the Pledgor (i) with respect to any obligation to be
performed but alleged not to have been performed by the Pledgor under the
Organization Documents, and (ii) of any default or claimed default by any party
to the Organization Documents;

(b) To enforce or secure the enforcement, in the name of the Lender, the
performance of each and every obligation, term, covenant, condition and
agreement to be performed by any other party under the terms of the Organization
Documents;

(c) Not to vote in favor of, or cause, the termination of TieTek, or vote in
favor of any modification, extension, renewal, amendment or material alteration
of any term of the Organization Documents without, in each such instance, the
prior written consent of the Lender;

(d) To keep accurate books, records, and accounts with respect to TieTek and
make them available to the Lender, at its request, for examination and
inspection;

(e) At any time after the occurrence of an Event of Default or Default (as
defined in the Loan Agreement), to pay over and deliver immediately to the
Lender as a prepayment on the Secured Indebtedness any and all amounts hereafter
received by the Pledgor pursuant to the terms of the Organization Documents or
documents evidencing Pledged Indebtedness (any and all amounts paid to the
Lender pursuant hereto shall be applied against the Secured Indebtedness in the
manner the Lender shall determine, in its sole and absolute discretion);

(f) That the Lender, after the occurrence of an Event of Default or a Default,
without notice to the Pledgor, shall have the right at any time and from time to
time to notify and direct any officer or such other appropriate party, of TieTek
to thereafter make all disbursements of the Proceeds directly to the Lender;
such officer or other party shall be fully protected in relying on the written
statement of the Lender that it holds a security interest that entitles the
Lender to receive any such disbursement, and the receipt by the Lender of such
disbursements shall be full acquittance thereof to the party making such
disbursements;



--------------------------------------------------------------------------------

(g) At any time, and from time to time, at the request of the Lender, to execute
and deliver to the Lender any and all additional instruments and further
assurances, and to do all other acts and things as may be necessary or proper,
at the Lender’s option, more fully to evidence and perfect the rights, titles,
liens and security interests herein created or intended to be created, and
protect the rights, remedies, privileges and powers of the Lender hereunder;

(h) To pay any and all costs and expenses incurred by the Lender incident to the
making of the Secured Indebtedness, the preparation of this Agreement and the
exercise of any and all rights of the Lender hereunder;

(i) To pay all the Secured Indebtedness in accordance with the terms thereof and
hereof, or when the maturity thereof may be accelerated, in accordance with the
terms thereof or hereof;

(j) Not to create or permit to be created any liens or security interests
against or affecting the Pledged Collateral, other than the security interest
created by this Agreement and the First Lien Pledge Agreement, without the prior
written consent of the Lender; and

(k) Not to sell, assign, pledge, hypothecate, encumber or in any manner dispose
of the Pledged Collateral except for the pledge pursuant to this Agreement and
pursuant to the First Lien Pledge Agreement.

7. Obligations of the Lender. The Lender shall have no duty to fix or preserve
rights against prior parties to the Pledged Collateral, and shall never be
liable for its failure to use diligence to collect any amount payable in respect
of the Pledged Collateral, but shall be liable only to account to the Pledgor
for what the Lender actually may collect or receive thereon.

8. Events of Default. As used herein the term “Default” shall mean:

(a) The failure to pay any installment of principal or interest of the Secured
Indebtedness in accordance with its terms, through acceleration, or otherwise;

(b) The failure of the Pledgor to perform properly any obligation contained in
this Agreement; or

(c) The occurrence of an Event of Default.

9. Remedies Upon Default. Upon the occurrence of a Default, in addition to any
and all other rights and remedies that the Lender then may have hereunder, under
the Uniform Commercial Code (the “Code”) under any other Loan Document, or
otherwise, the Lender at its option may: (a) declare the entire unpaid balance
of principal of and all earned interest on the Secured Indebtedness immediately
due and payable, without notice (including notice of intention to accelerate and
notice of acceleration), demand or presentment, which are hereby waived;
(b) reduce its claim to judgment, foreclose or otherwise enforce its security
interest in all or any part of the



--------------------------------------------------------------------------------

Pledged Collateral by any available judicial procedure; (c) after notification,
if any, provided for in the following paragraph hereof, sell or otherwise
dispose of, at the office of the Lender, or elsewhere, as chosen by the Lender,
all or any part of the Pledged Collateral, and any such sale or other
disposition may be as a unit or in parcels, by public or private proceedings,
and by way of one or more contracts (it being agreed that the sale of any part
of the Pledged Collateral shall not exhaust the Lender’s power of sale, but
sales may be made from time to time until all of the Pledged Collateral has been
sold or until the Secured Indebtedness has been paid in full in cash), and at
any such sale it shall not be necessary to exhibit the Pledged Collateral;
(d) at its discretion, retain the Pledged Collateral in satisfaction of the
Secured Indebtedness whenever the circumstances are such that the Lender is
entitled to do so under the Code; (e) apply by appropriate judicial proceedings
for appointment of a receiver for the Pledged Collateral, or any part thereto,
and the Pledgor hereby consents to any such appointment; (f) buy the Pledged
Collateral at any public sale; and (g) buy the Pledged Collateral at any private
sale. Lender shall be entitled to apply the proceeds of any sale or other
disposition of the Pledged Collateral in the following order: first, to the
payment of all of its reasonable costs incurred in storing, preparing for sale
and selling all or any part of the Pledged Collateral and to the payment of
attorney’s fees as provided for herein or in any note or obligation secured
hereby; and next, toward payment of the balance of the Secured Indebtedness in
such order and manner as the Lender, in its discretion, may deem advisable. The
Lender shall account to the Pledgor for any surplus. If the proceeds are not
sufficient to pay the Secured Indebtedness in full in cash, Borrowers shall
remain liable for any deficiency.

10. PROXY. PLEDGOR HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS LENDER AS THE
PROXY AND ATTORNEY-IN-FACT OF SUCH PLEDGOR WITH RESPECT TO THE PLEDGED
COLLATERAL, INCLUDING THE RIGHT TO VOTE THE PLEDGED SHARES, WITH FULL POWER OF
SUBSTITUTION TO DO SO. THE APPOINTMENT OF LENDER AS PROXY AND ATTORNEY-IN-FACT
IS COUPLED WITH AN INTEREST AND SHALL BE IRREVOCABLE. IN ADDITION TO THE RIGHT
TO VOTE THE PLEDGED SHARERS, THE APPOINTMENT OF LENDER AS PROXY AND
ATTORNEY-IN-FACT SHALL INCLUDE THE RIGHT TO EXERCISE ALL OTHER RIGHTS, POWERS,
PRIVILEGES AND REMEDIES TO WHICH A HOLDER OF THE PLEDGED SHARES WOULD BE
ENTITLED (INCLUDING GIVING OR WITHHOLDING WRITTEN CONSENTS OF SHAREHOLDERS,
CALLING SPECIAL PROXY SHALL BE EFFECTIVE, AUTOMATICALLY AND WITHOUT THE
NECESSITY OF ANY ACTION (INCLUDING ANY TRANSFER OF ANY PLEDGED SHARES ON THE
RECORD BOOKS OF THE ISSUER THEREOF) BY ANY PERSON (INCLUDING THE ISSUER OR THE
PLEDGED SHARES OR ANY OFFICER OR AGENT THEREOF), UPON THE OCCURRENCE OF AN EVENT
OF DEFAULT. NOTWITHSTANDING THE FOREGOING, LENDER SHALL NOT HAVE ANY DUTY TO
EXERCISE ANY SUCH RIGHT OR TO PRESERVE THE SAME AND SHALL NOT BE LIABLE FOR ANY
FAILURE TO DO SO OR FOR ANY DELAY IN DOING SO.

11. Required Notification. Ten (10) days’ notification of the time and place of
any public sale of the Pledged Collateral, or ten (10) days’ notification of the
time after which any private sale or other intended disposition of the Pledged
Collateral is to be made, shall be sent to the Pledgor and to any other person
entitled under the Code to notice; provided, that if the Pledged Collateral is
perishable, threatens to decline speedily in value, or is of a type customarily
sold on a recognized market, then the Lender may sell or otherwise dispose of
the Pledged Collateral without notification, advertisement or other notice of
any kind. It is agreed that notice sent or given not less than five (5) calendar
days prior to the taking of the action to which the notice relates is reasonable
notification and notice for the purpose of this paragraph.



--------------------------------------------------------------------------------

12. Financing Statement. The Lender shall have the right at any time to execute
and file the original or a copy of this Agreement as a financing statement, but
the failure of the Lender to do so shall not impair the validity or
enforceability of this Agreement.

13. Additional Remedies. All rights and remedies of the Lender hereunder are
cumulative of each other and of every other right or remedy that the Lender may
otherwise have at law or in equity or under any other contract or other writing
for the enforcement of the security interest herein created or the collection of
the Secured Indebtedness. The exercise of one or more rights or remedies shall
not prejudice or impair the concurrent or subsequent exercise of other rights or
remedies. Should the Pledgor have heretofore executed or hereafter execute any
other security agreement in favor of the Lender, the security interest therein
created and all other rights, powers and privileges vested in the Lender by the
terms thereof shall exist concurrently with the security interest created
herein, and the exercise or failure to exercise by the Lender of any right or
power conferred upon the Lender in any such instrument shall not prejudice or
impair the Lender’s rights, titles, liens, and powers existing hereunder.

14. Effect of Securities Laws. The Pledgor agrees that, because of the
Securities Act of 1933, as amended, or any other laws, and for other reasons,
there may be legal or practical restrictions or limitations affecting the Lender
in any attempts to dispose of certain portions of the Pledged Collateral and for
enforcement of the Lender’s rights and remedies hereunder. For these reasons,
the Lender is hereby authorized by the Pledgor, but not obligated, in the event
of the occurrence of a Default hereunder, to sell all or any part of the Pledged
Collateral at private sale, subject to investment letter or in any other manner
that will not require the Pledged Collateral, or any part thereof, to be
registered in accordance with the Securities Act of 1933, as amended, or the
rules and regulations promulgated thereunder, or any other law, at the best
price reasonably obtainable by the Lender at any such private sale or other sale
and to do such other things as the Lender may deem to be required or appropriate
in the event of sale or disposition of any of the Pledged Collateral. The
Pledgor acknowledges that the Lender, in its discretion, may approach a
restricted number of potential purchasers and that a sale under such
circumstances may yield a lower price for the Pledged Collateral, or any part or
parts thereof, than otherwise would be obtainable if the same either were
offered to a large number of potential purchasers, or were registered and sold
in the open market. The Pledgor agrees (a) that in the event the Lender, upon a
Default hereunder, shall sell the Pledged Collateral, or any portion thereof, at
such private sale or sales, the Lender shall have the right to rely upon the
advice and opinion of any member firm of a national securities exchange as to
the best price reasonably obtainable upon such a private sale thereof, and
(b) that such reliance shall be conclusive evidence that the Lender handled such
matter in a commercially reasonable manner under the Code.

15. Assignment. The rights, powers and interests held by the Lender hereunder,
together with the Pledged Collateral, may be transferred and assigned by the
Lender, in whole or in part, at such time and upon such terms as the Lender may
deem advisable.

16. Actions Not Deemed a Waiver. Should any part of the Secured Indebtedness be
payable in installments, the acceptance by the Lender at any time and from time
to time of part



--------------------------------------------------------------------------------

payment of the aggregate amount of all installments then matured shall not be
deemed to be a waiver of the Default then existing. No waiver by the Lender of
any Default shall be deemed to be a waiver of any other subsequent Default; nor
shall any such waiver by the Lender be deemed to be a continuing waiver. No
delay or omission by the Lender in exercising any right or power hereunder, or
under any other writings executed by the Pledgor as security for or in
connection with the Secured Indebtedness, shall impair any such right or power
or be construed as a waiver thereof or any acquiescence therein; nor shall any
single or partial exercise of any such right or power preclude other or further
exercise thereof, or the exercise of any other right or power of the Lender
hereunder or under such other writings.

17. Voting Rights. So long as an Event of Default or a Default has not occurred
and is continuing, the Pledgor shall have the right, from time to time, to vote
and to give consents, ratifications, and waivers with respect to the Membership
Interest or any other Pledged Shares at the time included in the Pledged
Collateral. The Lender, in respect to any such Membership Interest or any other
Pledged Shares at the time registered in the name of the Lender or in the name
of its nominee, from time to time, which the Pledgor is entitled so to do, upon
the written request of the Pledgor (which request shall include, or be
accompanied by, a statement that no Event of Default or Default has occurred),
shall deliver to the Pledgor or as specified in such request such consents,
ratifications, and waivers as may be specified in such request and which are not
inconsistent with the Lender’s rights hereunder. Without limiting the provisions
in clause 9 above, from and after the occurrence and during the continuation of
an Event of Default or Default, the Lender shall have the right to vote and to
give consents, ratifications, and waivers with respect to the Membership
Interest or any other Pledged Shares at the time included in the Pledged
Collateral and to take action to enforce any such Membership Interest or other
Pledged Shares.

18. Usury Savings Clause. No provision herein or in any of the documents
evidencing the Secured Indebtedness shall require the payment or permit the
collection of interest in excess of the maximum permitted by law. If any excess
of interest in such respect is provided for herein or in any such promissory
note or any other loan document, the provisions of this paragraph shall govern;
and the Pledgor or TieTek shall not be obligated to pay the amount of such
interest to the extent that it is in excess of the amount permitted by law. The
intention of the parties being to conform strictly to the usury laws now in
force, all documents evidencing the Secured Indebtedness shall be held subject
to reduction to the amount allowed under said usury laws as now or hereafter
construed by the courts having jurisdiction.

19. Notice. Whenever this Agreement requires or permits any consent, approval,
notice, request or demand from one party to another, the consent, approval,
notice, request or demand must be in writing to be effective and, if mailed,
shall be deemed to have been given on the third business day after the same is
enclosed in an envelope, addressed to the party to be notified at the address
set forth below, properly stamped, sealed and deposited in the United States
mail, certified, return receipt requested.

20. Binding Effect. This Agreement shall be binding on the Pledgor and the
Pledgor’s personal and legal representatives, heirs, devisees, successors and
assigns and shall inure to the benefit of the Lender, its successors and
assigns.



--------------------------------------------------------------------------------

21. Severability. If any provision of this Agreement should be illegal or
unenforceable, then this Agreement shall be effective only to the extent of the
provisions hereof that are legal and enforceable.

22. Applicable Laws. This Agreement is being executed and delivered in the State
of Texas. The substantive laws of the State of Texas shall govern the validity,
construction, and interpretation of this Agreement, unless the laws of the
United States or another state require the application of the laws of such
state.

23. Power of Attorney. Notwithstanding any prohibition against the assignment by
the Pledgor of its interest in TieTek and the consequent ineffectiveness of this
Agreement with respect thereto, the effectiveness of this Agreement shall not be
diminished or rendered ineffective in any way with respect to the Proceeds
derived therefrom. In connection therewith, the Pledgor does hereby constitute
and appoint the Lender as the Pledgor’s true and lawful attorney-in-fact,
coupled with an interest, to act as the Pledgor’s agent for the purpose of the
collection of all Proceeds. Neither the Lender nor any partner or other party to
the Organization Documents shall have any liability for the distribution to and
collection of the Proceeds by the Lender, but shall be fully protected in
relying on the written statement of the Lender as to its authorization pursuant
to this paragraph. Any and all amounts collected by the Lender pursuant hereto
shall be applied against the Secured Indebtedness in the manner that the Lender
shall determine, in the Lender’s sole and absolute discretion.

[Signature Page to Follow]



--------------------------------------------------------------------------------

EXECUTED EFFECTIVE as of the      day of August, 2009.

 

PLEDGOR: TIETEK TECHNOLOGIES, INC., a Texas corporation By:  

/s/

Name:  

D. Patrick Long

Its:  

Chief Executive Officer

ADDRESS FOR NOTICE:

 

TieTek Technologies, Inc.

429 Memory Lane,

Marshall, Texas 75672



--------------------------------------------------------------------------------

SCHEDULE I

PART A

PLEDGED SHARES

 

Pledgor

  

Pledged Entity

  

Class of Stock

  

Stock Certificate

Number

  

Number of Shares

  

Percentage of

Outstanding Shares

TieTek Technologies, Inc.    TieTek LLC            

[Pledgor to complete]

PART B

PLEDGED INDEBTEDNESS

[Pledgor to complete]